DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,375,555. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 11,375,555 with obvious wording variations. Take an example of comparing claim 1 of pending application and claim 1 of the U.S. Patent No. 11,375,555:

Pending Application 17/850,686
U.S. Patent No. 11,375,555
1. A method for establishing mesh connectivity at a base station, the method comprising: advertising, by a first base station, the presence of a mesh; detecting, by a second base station, the presence of the mesh being advertised by the first base station; performing, by the second base station, secure certificate based authentication with the first base station; and allocating, by the second base station, an Internet Protocol (IP) address over the mesh and using the IP address as a logical address in an IP domain.
1. A method for establishing mesh connectivity at a base station, the method comprising: advertising, by a first base station, the presence of a mesh; detecting, by a second base station, the presence of the mesh being advertised by the first base station; performing, by the second base station, secure certificate based authentication with the first base station; allocating, by the second base station, an Internet Protocol (IP) address over the mesh and using the IP address as a logical address in an IP domain; and moving, by the first base station, an Internet Protocol Security (IPSec) connection to a coordinating server, and the coordinating server retrieving or generating a configuration for the second base station.


The claims of the instant application encompass the same subject matter except the instant of word variations as shown above. Therefore, the instant application claim is anticipated by the claims of U.S. Patent No. 11,375,555.

Claim Objections
Claims 4, 7, 8, 13, 16, and 17, objected to because of the following informalities:  The claims recites acronyms that are not defined in the claims e.g. HetNet, ANR, PCI, IPsec, etc.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, 17, and 18, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recites “neighboring node’s PCI” at least in part, this limitation and/or acronym was never defined in the Applicant’s specification so as to clearly understand the scope of the invention. 
Upon further review, the Examiner noticed in the specification that “Peripheral Component Interconnect-Express (PCI-E) bus” was defined. However, in the context of the invention, the Examiner believes that “neighboring node’s PCI” is different from “Peripheral Component Interconnect-Express (PCI-E) bus”. Therefore, the written description of the claimed invention is unclear.
For examination purpose, the Examiner has given the at least claimed limitations its’ broadest reasonable interpretation and fairly characterized the at least limitation in question as “neighboring node’s information”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil et al. (US Publication No. 20130136033).

As to claims 1 and 10, Patil teaches a method for establishing mesh connectivity at a base station (fig. 3, fig. 8, pp0001, connecting to or disconnecting a wireless device from a mesh or an ad hoc wireless network), the method comprising: advertising, by a first base station, the presence of a mesh (fig. 3, fig. 8, pp0061, pp0062, scan result would detect the presence of several mesh networks); detecting, by a second base station, the presence of the mesh being advertised by the first base station (fig. 3, fig. 8, pp0061, pp0062, scan result would detect the presence of several mesh networks); performing, by the second base station, secure certificate based authentication with the first base station (fig. 2, fig. 8, pp0016, pp0036, pp0023, perform authentication with the other node); and allocating, by the second base station, an Internet Protocol (IP) address over the mesh and using the IP address as a logical address in an IP domain (fig. 2, fig. 8, pp0023, assign IP address to the node).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-7 and 11-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US Publication No. 20130136033) in view of Buddhikot et al. (US Publication No. 20050102529).

As to claims 2 and 11, Patil teaches the limitations of the independent claims as discussed above. However, fails to teach wherein the secure certificate based authentication is performed using a mechanism based on Extensible Authentication Protocol - Transport Layer Security (EAP-TLS).  
In an analogous field of endeavor, Buddhikot teaches wherein the secure certificate based authentication is performed using a mechanism based on Extensible Authentication Protocol - Transport Layer Security (EAP-TLS) (fig. 1, pp0050, EAP authentication exchange between APs, pp0052, pp0061). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Patil with the teachings of Buddhikot to achieve the goal of efficiently and reliably preventing eavesdropping and addressing privacy issues in a communication system (Buddhikot, pp0053).
As to claims 3 and 12, Patil teaches the limitations of the independent claims as discussed above. However, fails to teach further comprising starting a gateway services trigger by performing backhaul bandwidth estimation and traffic shaping.  
In an analogous field of endeavor, Buddhikot teaches further comprising starting a gateway services trigger by performing backhaul bandwidth estimation and traffic shaping (fig. 1, pp0080, gateway manages traffic shaping and back-haul bandwidth). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Patil with the teachings of Buddhikot to achieve the goal of efficiently and reliably preventing traffic congestion and managing bandwidth for each user in communication system (Buddhikot, pp0079).
As to claims 4 and 13, Patil teaches the limitations of the independent claims as discussed above. However, fails to teach further comprising performing HetNet Gateway (HNG) steering.  
In an analogous field of endeavor, Buddhikot teaches further comprising performing HetNet Gateway (HNG) steering (fig. 1, pp0080, gateway managing bandwidth, and pp0034, heterogenous network). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Patil with the teachings of Buddhikot to achieve the goal of efficiently and reliably preventing traffic congestion and managing bandwidth for each user in communication system (Buddhikot, pp0079).
As to claims 5 and 14, Patil in view of Buddhikot teaches the limitations of the independent claims as discussed above. Patil further teaches further comprising connecting the first base station to the second base station over the mesh (fig. 3, fig. 8, and pp0069, confirm connection).  
As to claims 6 and 15, Patil in view of Buddhikot teaches the limitations of the independent claims as discussed above. Patil further teaches further comprising the first base station learning a new HNG to host the second base station over the meshing protocol (fig. 8, pp0064, "device type" parameter 821 lets the receiving wireless device (Node B) know about Node A's capabilities e.g. define gateway type).  
As to claims 7 and 16, Patil teaches the limitations of the independent claims as discussed above. However, fails to teach further comprising moving, by the first base station, an IPSec connection to the new HNG, and the new HNG retrieving or generating a configuration for the second base station.  
In an analogous field of endeavor, Buddhikot teaches further comprising moving, by the first base station, an IPSec connection to the new HNG, and the new HNG retrieving or generating a configuration for the second base station (fig. 1, pp0105, IP-sec tunnel that is initiated by a user host contains the host IP address at the tunnel header, so that the QoS gateway can identify the sessions, and pp0050, EAP authentication exchange between APs, pp0052, pp0061, pp0117). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Patil with the teachings of Buddhikot to achieve the goal of efficiently and reliably preventing eavesdropping and addressing privacy issues in a communication system (Buddhikot, pp0053).

Claim 8, 9, 17, and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US Publication No. 20130136033) in view of Luo et al. (US Publication No. 20180184470).

As to claims 8 and 17, Patil teaches the limitations of the independent claims as discussed above. However, fails to teach further comprising the first base station learning about a neighboring node's PCI, ANR table, and backhaul capacity over the mesh.  
In an analogous field of endeavor, Luo teaches further comprising the first base station learning about a neighboring node's PCI, ANR table, and backhaul capacity over the mesh (fig. 1, pp0038, pp0050, determining neighboring base station information). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Patil with the teachings of Luo to achieve the goal of efficiently and reliably improving networking cost and flexibility in a communication system (Luo, pp0003).
As to claims 9 and 18, Patil teaches the limitations of the independent claims as discussed above. However, fails to teach further comprising relaying the neighboring node's PCI, ANR Table, and backhaul capacity to a serving HetNet Gateway (HNG).
In an analogous field of endeavor, Luo teaches further comprising relaying the neighboring node's PCI, ANR Table, and backhaul capacity to a serving HetNet Gateway (HNG) (fig. 1, pp0084, wireless backhaul network includes a base station that can provide a wireless backhaul relay service.  The base station in the wireless backhaul network may forward backhaul data to the gateway by using the base station that has a wireless backhaul relay function, thereby completing data transmission between the base station and a core network, and pp0038, pp0050). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Patil with the teachings of Luo to achieve the goal of efficiently and reliably improving networking cost and flexibility in a communication system (Luo, pp0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645